BRICKELL, C. J.
On appeal from the judgment of a justice of the peace in a proceeding for unlawful detainer or forcible entry and detainer, the statute is express that “ the cause must be tried anew without regard to any defect in the proceedings before the justice.” A trial on the merits in the Circuit Court, as if the cause had been originally and regularly instituted in that court, the statute intends to secure. The-proceedings before the justice were irregular, but into that irregularity the Circuit Court properly refused to enquire, or to entertain any motion based upon it.
Let the judgment be affirmed.